     Case 2:20-cv-00382-CLM-GMB Document 20 Filed 09/03/21 Page 1 of 3                    FILED
                                                                                 2021 Sep-03 AM 11:25
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

QUINCETTA Y. CARGILL,                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 2:20-cv-382-CLM-GMB
                                          )
UNITED STATES DEPARTMENT                  )
OF THE TREASURY, et al.,                  )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION
      Plaintiff Quincetta Y. Cargill has filed a pro se complaint pursuant to the

Federal Tort Claims Act (“FTCA”), the Civil Rights Act of 1964, and the Ethics in

Government Act. Doc. 1 at 1. The Magistrate Judge entered a report on April 26,

2021 recommending the dismissal of this action without prejudice pursuant to 28

U.S.C. § 1915A(b)(1) for failing to state a claim upon which relief can be granted.

Doc. 17. The Magistrate Judge further recommended the denial of Cargill’s motions

for default judgment. Doc. 17. Since the entry of the report, Cargill has filed a

“motion to prompt action by defendants,” in which she requests that the defendants

be “ordered to admit the truth” of her claims. Doc. 18 at 1. Cargill also filed

objections to the Magistrate Judge’s report and recommendation. Doc. 19.

      Cargill restates in both her motion and objections that she has been wrongfully

imprisoned due to the defendants’ contributory negligence. Docs. 18 & 19.
     Case 2:20-cv-00382-CLM-GMB Document 20 Filed 09/03/21 Page 2 of 3




Specifically, she maintains that she would not have been able to file fraudulent

income tax returns if the defendants had required proof of identity. Doc. 18 at 3–8;

Doc. 19 at 5–6 & 8. But Cargill does not address the Magistrate Judge’s conclusions

that she cannot assert an FTCA claim because (1) she has not named the United

States as a defendant, (2) she is barred from seeking relief under the FTCA for

mental or emotional injuries without a showing of physical injury or the commission

of a sexual act under 28 U.S.C. § 1346(b)(2), and (3) her complaint does not reflect

that she has exhausted her administrative remedies under the FTCA. Doc. 17 at 4–

6. Instead, Cargill references qualified immunity (Doc. 19 at 2), which has no

bearing on her FTCA claims. See Shivers v. United States, 1 F.4th 924, 931 (11th

Cir. 2021) (noting that “the FTCA is not based on alleged constitutional violations”).

      Additionally, as the Magistrate Judge found, Cargill has made no effort to

demonstrate standing to sue under the Ethics in Government Act. Doc. 17 at 7–8.

She also has not made any showing to overcome the Heck v. Humphrey, 512 U.S.

477, 486–87 (1994), bar to recover damages, injunctive relief, or declaratory relief

for her allegedly unconstitutional convictions and imprisonment. Doc. 17 at 7–8.

Accordingly, Cargill’s objections are OVERRULED.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

court ADOPTS the Magistrate Judge’s report and ACCEPTS his recommendation.


                                          2
     Case 2:20-cv-00382-CLM-GMB Document 20 Filed 09/03/21 Page 3 of 3




Therefore, in accordance with 28 U.S.C. § 1915A(b)(1), this action is due to be

dismissed without prejudice for failing to state a claim upon which relief can be

granted. Because this action is due to be dismissed prior to service, the court

DENIES the plaintiff’s motions for default judgment (Docs. 13 & 14) and “to

prompt action by the defendants” to make certain admissions (Doc. 18).

      A Final Judgment will be entered.

      DONE on September 3, 2021.



                                  _________________________________
                                  COREY L. MAZE
                                  UNITED STATES DISTRICT JUDGE




                                          3
